FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ELMER WILFREDO BOLANOS-                          No. 12-71469
MADRID, a.k.a. Elmer Wilfredo Bolanos,
a.k.a. William Bolanos,                          Agency No. A044-025-218

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Elmer Wilfredo Bolanos-Madrid, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s (“IJ”) decision ordering him removed. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process

violations. Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). We deny

the petition for review.

      The IJ did not err by failing to advise Bolanos-Madrid that he could apply

for withholding of removal or protection under the Convention Against Torture

because Bolanos-Madrid indicated he did not fear returning to El Salvador for any

reason. See Valencia v. Mukasey, 548 F.3d 1261, 1262-63 (9th Cir. 2008) (there is

no requirement that an alien be advised of the availability of relief where there is

no apparent eligibility for it); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on a due process claim). We reject

Bolanos-Madrid’s contention that the IJ was required to take administrative notice

of general gang violence in El Salvador and advise him of the availability of relief

on this basis. Thus, Bolanos-Madrid’s due process claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71469